Per Curiam.
1. Under an order of the superior court a petition was filed in the name of the receiver of the bank, by and for the benefit of certain named persons, with the privilege of all others similarly situated to join therein. Demurrers, both general and special, were filed to the petition. On the hearing of the demurrers the court held that the *332petition was in the name of and by the receiver. This question was certified to the Supreme Court, and that court held that under a proper construction of the pleadings the suit was by the receiver.
Decided August 3, 1921.
Rehearing denied September 28, 1921.
Complaint; from Fannin superior court — Judge Blair. May 24, 1920. See 151 Ga. 573 (107 S. E. 860).
Application for certiorari was denied by tbe Supreme Court.
T. H. Crawford, O. R. DuPree, Pat Haralson, Morris & Hawkins, Anderson & Roberts, for plaintiffs in error.
George F. Gober, H. B. Moss, contra.
2. In addition to this ruling by the lower court the judge ruled as follows: (2) that it was not necessary that the bank be named as party defendant; (3) that the amendments to the petition were allowable, and did not add a new party or new cause of action; (4) the general demurrers were overruled; (5) the special demurrers were overruled. Held, that these rulings and judgments pf the trial judge were not erroneous for any of the reasons assigned.

Judgment affirmed.


Jenkins, P. J., and Stephens and Hill, JJ., concur.